Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 19, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158499                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  TOM DEVANEY,                                                                                                       Justices
          Plaintiff-Appellee,
                                                                    SC: 158499
  v                                                                 COA: 344435
                                                                    Genesee CC: 16-108186-CZ
  JOHN D. PLOOF, SUSANNE CARPENTER,
  and ATHERTON COMMUNITY SCHOOLS,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 19, 2018

                                                                              Clerk